Citation Nr: 0708898	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-39 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 20 percent for tendonitis of the left shoulder.  

2.  Entitlement to an increased disability rating in excess 
of 30 percent for cervical strain. 

3.  Entitlement to service connection for peripheral 
neuropathy due to nerve impingement, bilateral upper 
extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
June 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issues of entitlement to increased disability ratings for 
tendonitis of the left shoulder and for cervical strain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.


FINDING OF FACT

On the record at the January 30, 2007, hearing before the 
undersigned Board member, prior to the promulgation of a 
decision on appeal, the Board received notification from the 
veteran requesting withdrawal of his appeal of the issue of 
entitlement to service connection for peripheral neuropathy 
due to nerve impingement, bilateral upper extremities.    


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of the 
substantive appeal on the issue of entitlement to service 
connection for peripheral neuropathy due to nerve 
impingement, bilateral upper extremities, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority 
to dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also  
38 C.F.R. § 20.202 (the Board may dismiss any appeal which 
fails to allege specific error or fact of law in the 
determinations being appealed).  A substantive appeal may be 
withdrawn as to any or all issues at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  
Such withdrawal may be made by the appellant or by his or her 
authorized representative and if done on the record at a 
hearing, it need not be in writing.  38 C.F.R. § 20.204(a).  
At the January 30, 2007, hearing before the Board, while on 
the record, the appellant withdrew his appeal of one issue-
entitlement to service connection for peripheral neuropathy 
due to nerve impingement, bilateral upper extremities.  See 
Transcript, p. 2 ( January 30, 2007).  Hence, there remain no 
allegations of error of fact or law for appellate 
consideration in the appeal of that issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal of that 
issue and it is dismissed.


ORDER

The appeal of entitlement for service connection for 
peripheral neuropathy due to nerve impingement, bilateral 
upper extremities, is dismissed. 


REMAND

In February 2003, the RO received correspondence from the 
veteran identifying his primary care physicians and informing 
the RO that he has received treatment and medications at both 
the clinic in Knoxville, TN, and at the Mountain Home VA 
Medical Center in Johnson City, TN.  The RO obtained medical 
treatment records from the Mountain Home facility.  Although 
VA has a duty to assist a claimant in obtaining evidence to 
substantiate his claim (see 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006)), nothing in the claims folder 
indicates that the RO requested the VA treatment records from 
the Knoxville Clinic.  VA medical treatment records are 
deemed to be within the control of VA and should have been 
included in the record, as they may be determinative of the 
claim.  Therefore a remand is necessary for the purpose of 
obtaining such records. See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1. Assist the appellant in obtaining 
evidence by seeking medical records of the 
veteran's treatment at VA medical 
facilities (including the Knoxville 
Clinic).  Associate any evidence obtained 
with the claims folder.  

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant a supplemental statement of the 
case.  After the appellant has been given 
an opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


